El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
Con fecha 29 de noviembre de 1915, Amelia Marrero, re-presentada por sn madre Eafaela Marrero, con patria po-testad sobre ella, radicó demanda en la Corte de Distrito de Ponce contra María D. Fordham y Esther Bessie Boerman, vinda y madre respectivamente del difunto Charles M. Boer-man y herederas testamentarias del mismo, para que se declare a la demandante hija natural reconocida de Charles M. Boerman, con derecho a llevar sn apellido y a heredar la cuarta parte de los bienes del mismo, computándosele en sn legítima, sin traba ni restricción alguna, un legado de $5,000 dejado por Boerman a la demandante, con costas, de-sembolsos y honorarios de abogado a las demandadas.
Alega la demandante como hechos determinantes de su ac-ción que es hija natural reconocida de Eafaela Marrero, na-cida en Ponce el 16 de septiembre de 1901, como fruto de las relaciones carnales extramatrimoniales habidas entre dicha Eafaela Marrero y Charles M. Boerman, siendo ambos solteros y sin impedimento alguno para contraer matrimo-nio; que Boerman falleció en 30 de enero de 1915, en Ponce, sin dejar descendientes legítimos, bajo testamento ológrafo declarado tal y mandado protocolar por sentencia de la Corte de Distrito de Ponce, en cuyo testamento Boerman instituyó por sus únicas y universales herederas a su consorte María-D. Boerman, nee Eordham, residente en Ponce, y a su madre Esther Bessie Boerman, residente en Poneweish, Elisia, de-jando nn legado de $5,000 a la demandante Amelia Marrero, *710que no se le entregaría liasta la edad de veinticinco años, percibiendo entretanto el interés del 6 por ciento anual; que la demandante estuvo constantemente desde su nacimiento, basta la muerte de Boerman en la posesión del estado de bija natural de éste, quien siempre sufragó los gastos del sustento, vestido, habitación, asistencia médica y educación de Amelia Marrero, se ocupó de su instrucción, matriculán-dola él personalmente en las escuelas públicas, presentán-dola y recomendándola a las profesoras como su bija y que-riendo que se matriculara con el apellido Boerman; la trató pública y privadamente como bija, dándole el nombre de tal y consintiendo y queriendo que ella le diera a su vez el nom-bre y tratamiento de padre; la acarició, reprendió, hizo re-galos y se interesó siempre por su bienestar, y en diversas ocasiones manifestó a distintas personas que era su bija y deseaba considerarla y tratarla como tal y del mismo modo fuera considerada y tratada por todos.
Fué anotada la rebeldía de la demandada Esther Bessie Boerman, y la otra demandada María D. Fordbam, viuda de Boerman, contestó la demanda negando sus hechos fun-damentales y alegando como materia nueva que Charles M. Boerman hacia el 15 de noviembre de 1893 contrajo matri-monio en la ciudad de Chicago, Illinois, con Sophia Boerman; que ésta en 9 de junio de 1900 obtuvo de la Corte Suprema del Estado de New York un decreto de divorcio contra su esposo Charles M. Boerman por causa de adulterio, en cuyo decretó “s'e ordena, adjudica y decreta que será legal para dicha Sophia Boerman, la demandante, casarse otra vez, del mismo modo que si el demandado Charles M. Boerman es-tuviera actualmente muerto, pero que no será legal para dicho Charles M. Boerman, el demandado, casarse otra vez hasta que dicha Sophia Boerman la demandante, esté actual-mente muerta”; que Sophia Boerman vivió hasta el año 1905 y hasta esa fecha estuvo incapacitado Boerman para contraer matrimonio tanto de acuerdo con las' leyes del Es-*711tádo de New York como con arreglo a las prescripciones del Código Civil. Español que le eran aplicables;; :,y que Boe’ip man en su testamento ológrafo declaró .expresamente estar-casado con María D. Fordbam y no tener;hijosúni.de,ell'a ni de ninguna otra mujer. • ¡ i.
Celebrado el juicio la Corte de Distrito' de Portée, esüi-mando probadas las alegaciones esenciales de la xlettianda, y también la alegación de la demandada María D. 'Fordham-, de haberse dictado sentencia de divorcio en ni Estado de New York contra Charles M. Boerman, en la fecha y términos ex presados en la contestación, dictó sentencia en 20 de dicieni-bre de 1917, por la que declara que Amelia Marrero es hija natural reconocida de Charles M. Boerman, con derecho á llevar el apellido de éste y a percibir la parte de herencia que le corresponda de acuerdo con la ley, ordenando además que se computen en su legítima a Amelia Marrero los $5,000 del legado que le dejó en su testamento Charles M.- Boerman, sin la limitación establecida por el testador. ■ ' -i
Esa sentencia está sometida a nuestra consideración -k virtud de recurso de apelación contra ella interpuesto pol-la representación de la parte demandada María D. Fordham', viuda de Boerman; y se alegan como motivos-del recursb los siguientes: 1º. Insuficiencia de la prueba para-establecer que-el status de la demandante era el dé-hija n'atuial del finado Charles M. Boerman; 2º. Error al estimar' que Boer-man tenía capacidad para procrear un hijo' naturaFa-lá fecha de la concepción y nacimiento de la demandante;- '-3°. Falta de jurisdicción del juez sentenciador--para ver-'y' decidir- él caso.
Hemos examinado la evidencia aportada ál jiiici'ó' |p'or ani-bas partes y ella sostiene la sentencia apelada, puds' ofrece prueba vigorosa y convincente para llegáF á láconclusión de que la demandante Ameliá Boerman liá'réstadó éh lo po-sesión continua del estado de hija natural "-0b "'Charles M-. Boerman, justificada por actos directos de.diehq.Boerman con *712relación a la demandante, según exije el articuló 135 del Có-digo Civil Español que la parte apelante invoca, como apli-cable al caso por ser el que regía en la fecha del nacimiento de dicha ¡demandante. La misma parte demandada, la viuda de Charles M. Boerman, declara que la demandante llevaba el apellido de su padre con consentimiento y beneplácito de éste y que por esa razón hasta pensó en adoptarla, por más que desistiera luego de semejante idea. El propio Boerman aunque declaró en su testamento carecer de hijos, hizo un le-gado a la demandante de $5,000. La prueba aportada al jui-cio es robusta y clara como es necesario en pleitos de recono-cimiento do hijos naturales. Negreda v. Samohano, 16 D. P. R. 692, y Méndez v. Martínez, 21 D. P. R. 252.
No se nos ha demostrado por la parte apelante que la corte inferior obrara con pasión, prejuicio, parcialidad o ma-nifiesto error, en la apreciación de dicha prueba.
Y Boerman estaba capacitado para casarse si hubiera querido con Rafaela Marrero, madre de la demandante, en las fechas de su concepción y nacimiento, no obstante el de-creto de divorcio de la Corte Suprema de New York, de ju-nio 9, 1900, expresivo de que no sería legal para él casarse .otra vez hasta que su esposa Sophia Boerman hubiera fa-llecido, Aunque no aparece del récord la- fecha precisa en que ocurrió el fallecimiento de Sophia Boerman, como la de-mandada*'alega que vivió hasta el año 1905, debemos presu-mir que aun vivía cuando fue concebida y nació la deman-dante, como también hemos de presumir que la Corte Su-prema. de New York en su decreto de divorcio de 9 de junio, 1900, prohibiendo a Boerman casarse otra vez hasta que hu-biera fallecido su esposa, se ajustó al estatuto de dicho Es-tado, ,por más . que no se nos haya demostrado cuál sea ese gatatnlp;.., Ni, dicho 'estatuto ni la sentencia a que se ajustara irppedíaqr a, ¡Boerman casarse en Puerto Rico con Rafaela Ma-drero, i no, ¡ obstante vivir su esposa Sophia Boerman.
■“¡Esnmtóreglá general que un' estatuto que prescribe en términos *713generales que el esposo que haya sido declarado culpable no contraerá matrimonio después del divorcio es aplicable solamente a los-divorcios decretados dentro del estado. * * * La prohibición de contraer nuevo matrimonio generalmente se considera como un castigo y no tiene efecto extraterritorial.”
9 R. C. L. 504.
La Corte Suprema de Louisiana, interpretando precisa-mente el estatuto de New York, se expresó en los términos siguientes en el caso de Sucesión Hernández, 24 L. R. A. (N. S.) 831:
"La prohibición del estatuto de New York en el sentido de que ningún segundo o subsiguiente matrimonio podrá ser contraído por ninguna persona durante la vida del primer esposo o esposa de dicha persona, en el caso de que el primer matrimonio sea anulado o disuelto por causa de adulterio, no tiene efecto extraterritorial por ser un estatuto penal; y no puede dársele el efecto de anular un con-trato de matrimonio entre personas que se encuentren residiendo en el extranjero, no obstante haber sido celebrado en la ciudad y Estado de New York, manifestando las partes contratantes su intención de estar y. residir luego en Louisiana y de residir realmente después allí.”
La sentencia de la Corte Suprema de New York de 9 de junio de 1900 y el estatuto prohibitorio del mismo Estado no producía efectos en Puerto Eico.
Pero se alega que el estatuto de Puerto Eico impedía a Boerman contraer matrimonio y para ello invoca la parte apelante que la ley aplicable al caso es el Código Civil Es-pañol, por haber ocurrido la concepción y nacimiento de la demandante antes de que comenzara a regir en 1902 el. Código Civil reformado.
Los preceptos del Código Civil Español fueron modifica-dos sustancialmente en materia de matrimonio y divorcio por la Orden Heneral de 17 de marzo de 1899, y esa orden en su artículo 3°., No. 1°., permite el matrimonio a los casados cuyos vínculos hubieren sido disueltos, y aunque en su nú-mero 12 prohibe el matrimonio a los adúlteros que hubiesen *714sido condenados como tales por las cortes, tal prohibición no afectaba a Boerman quien ni fné condenado por delito de adulterio en causa criminal ni había cometido adulterio con Rafaela Marrero, o sea la madre de Amelia Marrero. Al adúltero no se le prohibía en absoluto contraer nuevo matri-monio sino contraerlo con su cómplice.
Acerca de la falta de jurisdicción del juez de Ponce para ver y decidir el presente caso, aparece de la transcripción, de autos lo siguiente:
“Antes de principiarse la vista del caso, el Hon. Juez de la corte llama la atención de las partes sobre una cuestión que estima im-portante, cual es la siguiente: El término de cuatro años del juez de esta corte venció el día 1°.. de noviembre de 1917, o sea ayer; aunque he sido nombrado por el Gobernador — dice el iuez — para el puesto de Juez de la Corte de Distrito de Ponce, el nombramiento fue enviado al Senado y hasta ahora el juez no tiene conocimiento de que se haya resuelto definitivamente su nombramiento en el Senado. El juez cree, después de haber estudiado la cuestión hasta donde se, lo há permitido el tiempo, que puede continuar como juez de facto hasta tanto sea nombrado su sucesor; pero somete el caso a' los abo-gados de las partes para que puedan informar a la corte su opinión respecto al particular. Los abogados pueden o no hacer objeción a que el juez actúe. Los abogados Tous Soto y Plores Colón mani-fiestan a la corte que no hacen objeción alguna; los Sres. Horton y Arroyo, abogados de la demandada, también avisan que no tienen objeción que hacer. El»juez hace constar que cree, después de un estudio que ha hecho de la ley y la jurisprudencia, que puede seguir conociendo de los casos ante esta corte y asumiendo las funciones de juez, como un juez de facto, y quizás como un juez de jure, pero positivamente como un juez de facto, hasta tanto sea nombrado su sucesor. El abogado Sr. Horton solicita unos minutos para consultar con su cliente, ya que se trata de una cuestión importante. Pocos ins-tantes después vuelve a la sala y manifiesta a la corte que su cliente no se opone. El juez entonces resuelve que puede continuar ejer-ciendo sus funciones como tal juez de acuerdo con la teoría expuesta en el caso de El Pueblo ex rel. Wm. C. Stratton v. George Oulton, Controller, reportado en 28 Cal. 44, y ordena que se entre en la vista del caso. ’ ’
La falta de jurisdicción alegada carece de base, que la *715sostenga pues no hay constancia de qne en la -fecha de la celebración del juicio hubiera sido aprobado o no por el Se-nado el nombramiento del Hon. Domingo Sepulveda para la Corte de Distrito de Ponce por el G-obernador de Puerto Pico. Pero de todos modos entendemos que dicho juez tenía, para conocer del caso la jurisdicción que tan tardíamente le niega la parte apelante, pues si el Juez Sepulveda no actuó como un juez de jure indiscutiblemente actuó como.un juez de facto. El tuvo esa creencia y las partes estuvieron con-formes con ella. 22 R. C. L. 588.
Es de confirmarse la sentencia apelada.
Confirmada> la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.